People v Goodwin (2016 NY Slip Op 07341)





People v Goodwin


2016 NY Slip Op 07341


Decided on November 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2015-08730
 (Ind. No. 9017/14)

[*1]The People of the State of New York, respondent,
vKenneth Goodwin, appellant.


Lynn W. L. Fahey, New York, NY (Erin R. Tomlinson of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Thomas M. Ross of counsel; Gregory Musso on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Dowling, J.), imposed August 14, 2015, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-268; People v Ramos, 7 NY3d 737, 738; People Lopez, 6 NY3d 248, 255; People v Mendez, 128 AD3d 854).
ENG, P.J., AUSTIN, ROMAN, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court